El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
La Asamblea Municipal de Guánica, por acuerdo de 2 de diciembre de 1921, destituyó a Clemente J. Rodríguez Cario del cargo de Comisionado de Instrucción Pública de aquel municipio que estaba desempeñando, y tres días después el Concejo do Administración nombró a Pedro Nieves para sus-tituirlo interinamente mientras la Asamblea Municipal con-firmase o rechazase dicho nombramiento. El 12 de diciem-hre la Asamblea Municipal de dicho municipio ordenó la cancelación de la fianza que el • funcionario destituido tenía prestada para responder de su cargo y autorizó a Pedro Nieves para que prestara fianza como Comisionado de Instruc-ción Pública, cargo que estaba desempeñando desde el 6 de diciembre.
El 15 de diciembre Clemente J. Rodríguez Cario presentó en la Corte de Distrito de Ponce una petición de certiorari contra la Asamblea Municipal de Guánica para que fuese anulado el acuerdo que lo destituyó del cargo de Comisionado de Instrucción Pública de aquel municipio y en 4 de enero de 1922 recayó sentencia declarando la nulidad de tal acuerdo y contra ella interpuso la Asamblea Municipal recurso de apelación que está pendiente.
Antes de que fuera resuelto el certiorari el mismo Cle-mente J. Rodríguez Cario presentó el 28 de diciembre de 1921 en la misma corte de distrito una petición de injunction contra la Asamblea Municipal de Guánica y contra Pedro *819Nieves, en la que insertó la petición ele oertiofari a que te-mos hecho referencia y alegando que no ha hecho entrega de sn cargo a Pedro Nieves y que éste y la Asamblea Municipal tienden a hacer ineficaz la resolución qn.e pueda die-' tarse en el procedimiento de certiorari que tenía establecido solicitó que se librase orden para que los demandados se abs-tengan de realizar acto alguno tendente a perjudicarle en sus derechos como Comisionado de Instrucción Pública de Guánica o a estorbarle en sus funciones como tal. El mismo día 28 la corte de distrito, fundándose en la petición de injunction y en la de certiorari, dictó una orden de entredicho por la cual prohibió a los demandados que estorbasen al pe-ticionario en el desempeño de su cargo de Comisionado de Instrucción Pública del Municipio de Guánica y señaló día para que comparecieran los demandados a mostrar las causas que tuvieran para que no se concediera el injunction solici-tado. El día 4 de enero de 1922 los demandados presenta-ron en el procedimiento de injunction varias alegaciones contra la petición y contestaron la petición. También en ese día el peticionario solicitó de la corte que castigase a Pedro Nieves por desacato, por haberse negado a entregarle la llave de la oficina del Comisionado de Instrucción Pública del mu-nicipio. El 13 de enero compareció Pedro Nieves ante la corte, citado por desacato, y aquélla se limitó a amonestarle, pero le ordenó que al día siguiente hiciera entrega de dicha llave a Clemente J. Rodríguez Cario. Después, y por haber alegado el peticionario que se había negado a entregarle la llave Pedro Nieves fué citado nuevamente por desacato y en este estado quedó en suspenso el procedimiento por haberlo reclamado nosotros en virtud de un auto de certiorari esta-blecido por Pedro Nieves. , Con las diligencias sobre injunction nos fueron remitidas las del certiorari a que aquéllas se refieren.
La Ley Municipal vigente que creó las asambleas muni-cipales confirió jurisdicción en su artículo 65 a las cortes *820de distrito para en forma de certiorari y a instancia de parte perjudicada anular o revisar cualquier acto legislativo o ad-ministrativo de las asambleas municipales que lesione dere-chos constitucionales de los querellantes o sea contrario a la; Ley Orgánica o a las leyes de Puerto Rico, procedimiento que instituyó Clemente J. Rodríguez Cario para que se deci-diese que es nulo el acuerdo administrativo de la Asamblea Municipal de G-uánica destituyéndolo del cargo de Comisio-nado de Instrucción Pública de dicho municipio y por con-siguiente que continúa siendo tal comisionado.
Establecido ese procedimiento para decidir en ley la cues-tión indicada no tenía jurisdicción la corte inferior para in-tervenir por medio de injunction, que es un remedio en equi-dad, sobre el derecho del peticionario al cargo público, por-que tal cuestión es legal por su naturaleza y debe ser decidida solamente como materia de ley por lo que no procede el injunction contra el funcionario o cuerpo que puede destituir para imqfedir la destitución de un empleado público ni contra la persona nombrada en lugar del oficial destituido para impedirle ejercitar los deberes de su cargo. 22 R. C. L. 454; Wood sobre Mandamus, 107. Además, de la solicitud de injunction aparece que el peticionario no es en la actualidad el Comisionado de Instrucción Pública de Guánica mientras no se resuelva definitivamente si su destitución es ilegal y por tanto no debió librarse el injunction que pidió para que no se le obstaculizara como tal comisionado, ni debió la corte dar órdenes para que la persona nombrada en su lugar le dejara actuar como dicho comisionado haciéndole entrega de la llave de la oficina.
En consecuencia de lo expuesto el procedimiento de injunction referido es improcedente y debe ser anulado.

Anulado él procedimiento de injunction se-guido por Clemente J. Rodrigues Cario contra la Asamblea Municipal de Cuánica. y contra Pedro Nieves.

*821Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y HntcMson.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.